DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (a body shaping garment) and Species 4 (a ratcheting mechanism) in the reply filed on May 19, 2022 is acknowledged.
Claims 5, 7-10, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Furthermore, upon examination of the claims in light of the elected Species, it is noted that claim 6 does not appear to read upon the elected species. Claim 6 recites the limitation “wherein the set of two adjustable shoulder straps each comprise a ratcheting attachment adjacent a front portion of the upper abdominal area and a center bar slider along a length thereof.” This limitation appears to be drawn to non-elected Species 1, as seen in Fig. 3. The Examiner further notes that the ratcheting mechanism as shown in elected Species 4 (Fig. 6) does not appear to include any center bar slider, and the specification does not appear to describe wherein the ratcheting mechanism and center bar slider are configured to be used together in combination (see paragraphs 0011 and 0023). Thus, claim 6 is also withdrawn from prosecution at this time.
Claims 1-4 and 11-17 are presented for examination below. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
“a complementary attaching material disposed on an outer surface [of the laced corset]” (claim 1)
“an attaching material disposed on an inner surface [of the belt]” (claim 1) – the Examiner notes that Fig. 1 only shows attaching material E disposed on an outer surface of the belt 
“wherein a lacing portion of the laced corset comprises eyelet grommets, lacing, and aglets” (claim 3)
“wherein a lacing portion of the laced corset comprises loops, lacing, and aglets” (claim 4)
“a plurality of “C” bands on the inner surface of the waist belt and on [the] outer surface of the laced corset” (claim 11)
“wherein the waist band is attachable to the laced corset via a lacing of the laced corset” (claim 15)
“wherein the waist band comprises a confetti design” (claim 16)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “E” has been used to designate both the waist belt and the outer hook and loop material (see Fig. 1 and at least paragraph 0018). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s): “wherein the complementary attaching material is…disposed in a plurality of ‘C’ bands” (claim 11) and “wherein the waist band comprises a confetti design” (claim 16).
Claim Objections
Claim 1 is objected to because of the following informalities: “a laced corset extending to a lower abdominal portion to an upper abdominal portion” should read “a laced corset extending from a lower abdominal portion to an upper abdominal portion.”
Claim 2 is objected to because of the following informalities: “wherein a lacing of the laced corset is disposed on a frontal portion and is tightened or loosened to a wearer's liking” should read “wherein a lacing of the laced corset is disposed on a frontal portion and is configured to be tightened or loosened to a wearer's liking,” to enhance clarity. 
Claim 11 is objected to because of the following informalities: “an outer surface of the laced corset” should read “the outer surface of the laced corset,” to enhance clarity and maintain consistent antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation “wherein the waist band comprises a confetti design.” The Examiner notes that the “confetti design” does not appear to be described in the specification, or illustrated in the drawings. As such, the confetti design is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. See below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an outer surface thereof” and “an inner surface thereof.” The limitations are indefinite, as the use of the word “thereof” makes the claim language unclear as to which structure is being referenced. For purposes of examination, the Examiner will interpret the limitations as follows: “an outer surface of the laced corset” and “an inner surface of the waist belt.”
Similarly, claim 12 recites the limitation “wherein the waist band extends adjacent the upper abdominal portion of the laced corset to adjacent the lower abdominal portion thereof.” The limitation is indefinite, as the use of the word “thereof” makes the claim language unclear as to which structure is being referenced. For purposes of examination, the Examiner will interpret the limitations as follows: “wherein the waist band extends adjacent the upper abdominal portion of the laced corset to adjacent the lower abdominal portion of the laced corset.”
Claim 11 recites the limitation “wherein the complementary attaching material is a hook and loop material disposed in a plurality of "C" bands on the inner surface of the waist belt and on an outer surface of the laced corset.” The limitation is indefinite, as it is unclear whether Applicant intends for the claimed “complementary attaching material” to refer to only the complementary attaching material of the laced corset, or both of the complementary attaching materials, i.e., the complementary attaching material of the laced corset and the complementary attaching material of the waist belt. The Examiner notes that claim 11 appears to be referencing both materials, since claim 11 also recites wherein the material is disposed on both “the inner surface of the waist belt and on [the] outer surface of the laced corset.” Furthermore, it is unclear what “a plurality of ‘C’ bands” refers to, i.e., a shape of the bands? A type of material of the bands? The Examiner notes that the phrase “C band” does not appear in the specification except to describe the shape of the waist band itself (as an open “C” shape, see paragraph 0027), and not to describe the hook and loop material(s). Furthermore, no C shapes appear to be shown in the drawings. As such, it is unclear what is included or excluded by the limitation “a plurality of ‘C’ bands.”
For purposes of examination, the Examiner will interpret the limitations as follows: “wherein the attaching material and the complementary attaching material each comprise a hook and loop material and are disposed in a plurality of bands on the inner surface of the waist belt and on an outer surface of the laced corset, respectively.”
Claims 12-16 recite the limitation “the waist band.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitations as follows: “the waist belt.”
Claim 14 recites the limitation “the waist band attachment to the laced corset.” There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, the Examiner will interpret the limitations as follows: “the waist belt.”
Claim 16 recites the limitation “wherein the waist band comprises a confetti design.” The limitation is indefinite, as it is unclear what is included or excluded by the claimed confetti design. The Examiner notes that the “confetti design” does not appear to be described in the specification, or illustrated in the drawings. It is unclear if the confetti design is merely a printed design on the exterior surface of the waist band or if the confetti design describes a material construction of the waist band, etc. 
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 11-15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kispert (US Patent No. 1,581,962) in view of Fruscione-Loizides (herein Fruscione)(US PG Pub 2015/0245939), further in view of Morano (US Patent No. 2,429,941).
Regarding claim 1, Kispert discloses a body shaping garment (see embodiment of Fig. 7) comprising: 
a laced corset (10) extending from a lower abdominal portion to an upper abdominal portion (generally corresponding to bottom and top portions of 10, respectively, see Fig. 7); and 
a waist belt (17).
Kispert fails to disclose in the present embodiment wherein the waist belt is configured concentric with a portion of the laced corset (i.e., sharing the same center).
However, Kispert further discloses in an alternate embodiment (see Fig. 9) wherein the waist belt may be located around a middle of the corset so as to be configured concentric with a portion of the laced corset (see Fig. 9 and page 1, lines 88-104), so as to provide adjustable abdominal support to the wearer (see page 1, lines 88-104).
Therefore, based on Kispert’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s waist belt to be located around a middle of the corset so as to be configured concentric with a portion of the laced corset; as doing so would provide adjustable abdominal support to the wearer.
Kispert substantially discloses the invention as claimed above but fails to further disclose wherein the body shaping garment further includes complementary attaching material disposed on an outer surface of the laced corset, and an attaching material disposed on an inner surface of the waist belt, complementary to the attaching material of the laced corset.
However, Fruscione teaches an abdominal support garment (1, see embodiment of Fig. 4) comprising a supportive base layer (2) extending from a lower abdominal portion to an upper abdominal portion (generally corresponding to top and bottom portions of 2, respectively, see Figs. 1 and 4) and at least one waist belt (11, 12), wherein the garment further includes complementary attaching material (8, 9) disposed on an outer surface of the supportive base layer, and an attaching material (13, 14) disposed on an inner surface of the at least one waist belt, complementary to the attaching material of the supportive base layer (see Fig. 4 and paragraphs 0035-0039), so as to adjustably provide different degrees and areas of support and stability to the wearer’s abdomen (see paragraphs 0002-0004 and 0006-0007).
Therefore, based on Fruscione’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment to further include complementary attaching material disposed on an outer surface of the laced corset, and an attaching material disposed on an inner surface of the waist belt, complementary to the attaching material of the laced corset; as doing so would allow the body shaping garment to adjustably provide different degrees and areas of support and stability to the wearer’s abdomen.
Kispert further depicts wherein the body shaping garment is usable with a garment having shoulder straps (see Fig. 1) but fails to disclose wherein the body shaping garment itself includes a set of two adjustable shoulder straps attached to a front side and to a back side of the upper abdominal area.
However, Morano teaches a body shaping garment (see Figs. 1-2) having a corset (body portion as seen in Fig. 1-2 and described in column 1, line 1 – column 2, line 17) and a set of two adjustable shoulder straps (17) attached (at least indirectly) to a front side and to a back side of an upper abdominal region of the body portion (see Figs. 1-2 and column 2, lines 18-21), to provide proper support to the top of the garment (see column 2, lines 18-21).
Therefore, based on Morano’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment to further include a set of two adjustable shoulder straps attached to a front side and to a back side of the upper abdominal area, as doing so would provide proper support to the top of the garment.

Regarding claim 2, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a lacing of the laced corset is disposed on a frontal portion and is tightened or loosened to a wearer's liking (see Fig. 7 and column 2, lines 35-43 of Kispert).
It is noted that the recitation of “tightened or loosened to a wearer's liking” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kispert discloses the structure of the lacing as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 11, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the complementary attaching material (8, 9, 13, 14 of Fruscione) is a hook and loop material (see paragraphs 0035-0039 of Fruscione) disposed in a plurality of "C" bands on the inner surface of the waist belt (inner surface of 11, 12 of Fruscione) and on an outer surface of the laced corset (outer surface of 2 of Fruscione; see Figs. 1 and 4 and paragraphs 0035-0039 and rejection under 35 USC 112 above, note that the hook and loop materials 8, 9, 13, 14 are capable of forming curved C-shapes when conforming to the curved contours of the wearer’s body).

Regarding claim 12, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein waist band (17 of Kispert) extends adjacent the upper abdominal portion of the laced corset to adjacent the lower abdominal portion thereof (see Fig. 9 of Kispert; waist band 17 extends near, i.e., adjacent, to upper and lower abdominal portions of the corset 10 inasmuch as claimed).

Regarding claim 13, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein a height of the waist band (17 of Kispert) is a fractional portion of a height of the laced corset (10 of Kispert, see Fig. 9 of Kispert) and is affixable within different portions of the height of the laced corset via the complementary attaching materials (8, 9, 13, 14 of Fruscione; note that waist straps 11, 12 of Kispert are physically combinable with different hook and loop portions 9, and portions thereof, so as to affix the straps at different heights along the corset).
Fruscione fails to teach in the present embodiment wherein a height of the waist band is affixable within any portion of the height of the laced corset.
However, Fruscione teaches an alternate embodiment (Fig. 6) having complementary hook and loop panels (8, 9) formed along the majority of the height of the corset, so as to allow the at least one waist strap (11, 12) to be affixable within any portion of the height of the corset (see Fig. 6 and paragraphs 0035-0042), so as to provide varying levels of support as needed in different areas of the abdomen (see paragraphs 0006-0007).
Therefore, based on Fruscione’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s body shaping garment such that a height of the waist band would be affixable within any portion of the height of the laced corset, as doing so would provide varying levels of support as needed in different areas of the abdomen.

Regarding claim 14, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the waist band (17 of Kispert) is configured as an open "C" band (see Figs. 7 and 9 of Kispert) and a tightness of the waist band attachment to the laced corset is adjustable via the complementary attaching materials (8, 9, 13, 14 of Fruscione; see paragraphs 0035-0039 of Fruscione).

Regarding claim 15, the modified garment of Kispert (i.e., Kispert in view of Fruscione and Morano) is further disclosed wherein the waist band (17 of Kispert) is attachable to the laced corset (10 of Kispert) via a lacing (20 of Kispert) of the lace corset (see Fig. 9 and page 1, lines 89-97 of Kispert). 

Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kispert, Fruscione, and Morano, as applied to claim 1 above, in view of Muhlenfeld (US PG Pub 2017/0273365) and Ramirez (US PG Pub 2014/0109287).
Regarding claim 3, Kispert, Fruscione, and Moran together teach the limitations of claim 1, as discussed above. Kispert further depicts wherein a lacing portion of the laced corset (front lacing as seen in Fig. 7) includes eyelets and a lacing (see Fig. 7) but fails to specifically disclose eyelet grommets and aglets.
However, Muhlenfeld teaches a supportive undergarment (100) having a lacing (134, 136) configured to be routed through eyelet openings (116, 120) reinforced by grommets (see Fig. 12 and paragraph 0040), to provide a degree of rigidity to the eyelet opening so as to maintain the eyelet opening in a resting state, to allow the eyelet to easily accommodate the lacing (see paragraphs 0024 and 0040).
Therefore, based on Muhlenfeld’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s eyelets to further include grommets, as doing so would provide a degree of rigidity to the eyelet opening so as to maintain the eyelet opening in a resting state, to allow the eyelet to easily accommodate the lacing.
Furthermore, Ramirez teaches wherein it is known in the art to provide a lacing with aglets, so as to prevent unraveling of the lacing ends, and to enable easy threading of the lacing through a garment aperture or channel (see paragraphs 0005 and 0042).
Therefore, based on Ramirez’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s lacing to further include aglets, as doing so would prevent unraveling of the lacing ends, and would enable easy threading of the lacing through the eyelets.

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kispert, Fruscione, and Morano, as applied to claim 1 above, in view of Ramirez.
Regarding claim 4, Kispert, Fruscione, and Moran together teach the limitations of claim 1, as discussed above. Kispert further depicts wherein a lacing portion of the laced corset (front lacing as seen in Fig. 7) includes loops (eyelets) and a lacing (see Fig. 7) but fails to specifically disclose aglets.
However, Ramirez teaches wherein it is known in the art to provide a lacing with aglets, so as to prevent unraveling of the lacing ends, and to enable easy threading of the lacing through a garment aperture or channel (see paragraphs 0005 and 0042).
Therefore, based on Ramirez’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s lacing to further include aglets, as doing so would prevent unraveling of the lacing ends, and would enable easy threading of the lacing through the eyelets.

Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kispert, Fruscione, and Morano, as applied to claim 1 above, in view of Windenberger (US PG Pub 2018/0007977).
Regarding claim 16, Kispert, Fruscione, and Moran together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the waist band comprises a confetti design.
However, Windenberger teaches a supportive abdominal waist belt (1) comprising a confetti design (see paragraphs 0038-0043), so as to increase the density and viscosity of the waist belt material, for improved support and stability (see paragraphs 0038-0045).
Therefore, based on Windenberger’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s waist band to further comprise a confetti design, as doing so would increase the density and viscosity of the waist belt material, for improved support and stability.

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kispert, Fruscione, and Morano, as applied to claim 1 above, in view of Kocevar (US PG Pub 2017/0036001).
Regarding claim 17, Kispert, Fruscione, and Moran together teach the limitations of claim 1, as discussed above.
Fruscione further teaches wherein the laced corset (2) is made of a stretchy polyurethane fabric (see paragraphs 0032 and 0037; Fruscione discloses an elastane or lycra fabric, which is made of polyurethane), to provide sufficient and continuous compression support (see paragraphs 0006 and 0007). 
Furthermore, Kocevar teaches an abdominal waist band (100, see Figs. 1-3) comprising a breathable and stretchy polyurethane fabric (see paragraphs 0019 and 0026-0027), so as to allow the waist band to comfortably conform to the wearer’s body (see paragraph 0019). It is noted that providing a breathable material would also allow the waist band to be comfortably worn without causing excessive perspiration. 
Therefore, based on Fruscione’s and Kocevar’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kispert’s garment such that both the laced corset and the waist band would be made of a breathable and stretchy polyurethane fabric, as doing so would provide sufficient and continuous compression support, allow the garment to comfortably conform to the wearer’s body, and allow the garment to be comfortably worn without causing excessive perspiration. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. For example, Albert (US Patent No. 1,479,780) teaches a conventional front-laced corset, Sherry (US Patent No. 1,434,231) teaches a front-laced corset including a waist belt attachable to the front of the corset, and Betts (US PG Pub 2015/0079876) teaches a front-laced bra having adjustable straps and an adjustable chest belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732